      Case 7:17-cv-00872-RDP-JEO Document 20 Filed 04/29/20 Page 1 of 2                     FILED
                                                                                   2020 Apr-29 PM 01:03
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 MALLORI LEE MOSS,                          )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 7:17-cv-0872-RDP-JEO
                                            )
 WARDEN JODI UPTAIN,                        )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION

      This is an action on a petition for writ of habeas corpus by a federal prisoner

brought pursuant to 28 U.S.C. § 2241. (Doc. 1). Petitioner was convicted in the

United States District Court for the Eastern District of Texas of conspiracy to

commit bank fraud and aggravated identity theft and was sentenced on September

9, 2015, to a total term of 65 months. (Doc. 15-2 at 4, ¶ 14).

      Petitioner claims she is entitled to credit on her federal sentence for the time

she spent in state custody. (Id. at 2-4 & 6). Specifically, she seeks credit for time

served from January 27, 2014, to September 21, 2014—a period of approximately

eight months. (Id. at 6). She also apparently complains about having received an

upward adjustment at sentencing for obstruction of justice. However, the only relief

she seeks is “credit to be given for the time [she] served on [the state] charge -8 mo-

from 1-27-14 to 9-21-14.” (Id. at 4 & 6).
         Case 7:17-cv-00872-RDP-JEO Document 20 Filed 04/29/20 Page 2 of 2




         The court has determined via the Bureau of Prisons website1 that Petitioner

was released from custody on March 16, 2020. Accordingly, this petition is moot

and, therefore, is due to be dismissed.

         A separate order will be entered.

         DONE and ORDERED this April 29, 2020.



                                          _________________________________
                                          R. DAVID PROCTOR
                                          UNITED STATES DISTRICT JUDGE




1
    See https://www.bop.gov/.
                                             2
